64 N.J. 549 (1974)
318 A.2d 20
BARRY ROSSNAGLE, PETITIONER-RESPONDENT,
v.
BOB CAPRA, RESPONDENT-RESPONDENT, AND SHELL OIL COMPANY, RESPONDENT-APPELLANT. BARRY ROSSNAGLE, PETITIONER-RESPONDENT,
v.
SHELL OIL COMPANY, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 5, 1974.
Decided March 19, 1974.
Mr. Verling C. Enteman argued the cause for appellant.
Mr. Leigh E. Buggeln argued the cause for respondent Bob Capra (Messrs. Lawrie, Jennings, and Buggeln, attorneys).
Mr. Joseph D. Haggerty argued the cause for respondent Barry Rossnagle.
*550 PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons expressed in the opinion of Judge Matthews filed below.
For affirmance  Chief Justice HUGHES and Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD  6.
For reversal  None.